Order entered January 22, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00092-CR

                             SYED SARTAJ NAWAZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81120-2017

                                            ORDER
       Before the Court is the State’s motion for extension of time to file its brief and the State’s

motion to exceed the word-count limit in its brief. We GRANT both motions, and the brief

tendered by the State on January 17, 2020 is ORDERED filed as of the date of this order.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE